DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on November 2, 2021, Applicant amended claims 15, 16, and 19.
Applicant cancelled claim 20.
Applicant added new claims 26-30.
In the non-final rejection of August 3, 2021, Examiner objected to claim 15. Applicant amended claim 15; however, Applicant did not address the entire objection to claim 15, lines 2-3, due to not adding the term “includes” in claim 15, line 3. Objection is maintained.
Currently, claims 1-19 and 21-30 are under examination.

Claim Objections
Claim 15 is objected to because of the following informalities:  
	In regards to claim 15, line 3, “the at least one protrusion on the bottom opposing surface at least two ribs” should be changed to “the at least one protrusion on the bottom opposing surface includes at least two ribs”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 19, lines 8-9 recite: the at least one protrusion configured to engage the barrel of the syringe to limit surface area contact “between the syringe”. It is unclear which component has limited surface area contact with the syringe. For example, claim 16, lines 5-7 recite: the at least one protrusion configured to engage the barrel of the syringe to limit surface area contact “between the syringe and the cavity surface”, which means that the cavity surface has limited surface area contact with the syringe. However, claim 19, lines 8-9 are missing which component has limited surface area contact with the syringe.
	In regards to claim 29, line 1 recites: The injection device as in “claim 38”. However, claim 38 is not a claim in the claim listing. Thus, the dependency of claim 29 is unclear. For the purposes of examination, claim 29 is being examined as if dependent upon claim 28.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruddocks et al (US 2018/0117256).
	In regards to claim 1, Ruddocks et al teaches an injection device (Figures 1-6C) comprising: 
a syringe (syringe [20]) having a barrel (barrel [22]) and a flange (finger flange [30])
a backstop (finger grip [32]) configured to be coupled with the syringe adjacent to the flange, the backstop having an inner surface (labeled in Figure 6C below) generally extending around at least a portion of the syringe, wherein the inner surface includes at least one protrusion (latches [64]) extending away from the inner surface, and upon coupling the syringe with the backstop, is configured to engage the flange and/or the barrel to limit surface area contact between the flange and/or the barrel and the inner surface and to permit or promote airflow through a space (labeled in Figure 6C below) between the inner surface and the syringe (Figure 6C)


    PNG
    media_image1.png
    491
    604
    media_image1.png
    Greyscale

	In regards to claim 2, Ruddocks et al teaches that the at least one protrusion includes at least two protrusions [64] (Figure 6C).
	In regards to claim 7, Ruddocks et al teaches that the inner surface of the backstop extends around at least a portion of the barrel of the syringe and the at least one protrusion engages the barrel of the syringe (Figure 6C).  
	In regards to claim 8, Ruddocks et al teaches that the backstop includes a collar portion (receptacle [66]) defining the inner surface generally extending around at least a portion of the barrel (Figure 6C).  
	In regards to claim 9, Ruddocks et al teaches that the collar portion is configured to engage the syringe in a snap-fit relationship (Figures 6A-6C).  
	In regards to claim 10, Ruddocks et al teaches that the barrel defines an axis and the at least one protrusion is a rib [64] extending generally parallel with the axis (Figure 2).  
	In regards to claim 11, Ruddocks et al teaches that the backstop defines a cavity (cavities [60] and slot [62]) for receiving at least a portion of the flange. 

	In regards to claim 13, Ruddocks et al teaches that the inner surface of the backstop includes the opposing surfaces defining the cavity and the at least one protrusion extends away from at least one of the opposing surfaces (Figure 3C).

Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Head et al (US 9,889,248).
	In regards to claim 16, Head et al teaches an injection device (Figures 1-4) comprising: 
a syringe (left one of syringes [12]) having a barrel (left one of barrels [22]) (Figure 1)
a packaging (storage tray [10]) configured to receive an entire length of the syringe while physically supporting at least a portion thereof (Figure 1), wherein the packaging includes a cavity surface (left ones of sidewalls [34][36]) and at3Application No. 17/009,868Docket No.: 32263/54756 least one protrusion (three tabs [40] on left ones of sidewalls [34][36]) extending away from the cavity surface (Figures 1-3), the at least one protrusion configured to engage the barrel of the syringe to limit surface area contact between the syringe and the cavity surface and to permit or promote airflow through a space between the cavity surface and the syringe (Figure 1)
	In regards to claim 17, Head et al teaches wherein the at least one protrusion includes at least two protrusions (three tabs [40] on left ones of sidewalls [34][36]) (Figures 1-3).  
	In regards to claim 18, Head et al teaches wherein the at least two protrusions are configured to engage the syringe in a snap-fit relationship (column 4, lines 1-4).  

a syringe (left one of syringes [12]) having a barrel (left one of barrels [22]) and a plunger rod (left one of plungers [14]) at least partially received within the barrel (Figure 1)
a packaging [10] configured to receive an entire length of the syringe while physically supporting at least a portion thereof (Figure 1), wherein the packaging includes a cavity surface (left one of end walls [52] and left ones of sidewalls [34][36]) defining at least one raised wall section (left one of tabs [54]) configured to engage the plunger rod of the syringe and resist and/or limit movement of the plunger rod (Figure 1)(column 4, lines 57-61), the packaging further includes at least one protrusion (three tabs [40] on left ones of sidewalls [34][36]) extending away from the cavity surface (Figures 1-3), the at least one protrusion configured to engage the barrel of the syringe to limit surface area contact between the syringe and to permit or promote airflow through a space between the cavity surface and the syringe (Figure 1)

Claims 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 4,664,128).
	In regards to claim 26, Lee teaches an injection device (Figures 3-5 and 7) comprising: 
a syringe having a barrel (syringe barrel [12]) and a flange (proximal end [18])
a backstop (finger grip member [21]) configured to be coupled with the syringe adjacent to the flange, the backstop having an inner surface generally extending around at least a portion of the syringe (Figure 7), wherein the inner surface includes at least one protrusion (ribs [25]) extending away from the inner surface, and upon coupling the 
	In regards to claim 27, Lee teaches wherein the inner surface of the backstop extends around at least a portion of the barrel of the syringe and the at least one protrusion engages the barrel of the syringe (Figure 7).  
	In regards to claim 28, Lee teaches wherein the backstop includes a collar portion (collar [22]) defining the inner surface generally extending around at least a portion of the barrel (Figure 7).  
	In regards to claim 29, Lee teaches wherein the collar portion is configured to engage the syringe in a snap-fit relationship (Figure 7).  
	In regards to claim 30, Lee teaches wherein the barrel defines an axis and the at least one protrusion is a rib (one of ribs [25]) extending generally parallel with the axis (Figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ruddocks et al, as applied to claim 2 above, and further in view of Lee.
In regards to claim 3, Ruddocks et al does not teach that the at least two protrusions includes at least three protrusions, as Ruddocks et al teaches that the at least two protrusions includes two protrusions [64] (Figure 6C). Lee teaches a device (Figures 3-5 and 7) wherein at least two protrusions includes at least three protrusions (ribs [25]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least two protrusions, of the device of Ruddocks et al, to include at least three protrusions, as taught by Lee, as such will compress the barrel wall, thereby providing for tighter frictional engagement between the backstop and the external wall of the barrel (column 5, lines 24-27). 
	In regards to claim 4, in the modified device of Ruddocks et al and Lee, Ruddocks et al does not teach the at least three protrusions. Lee teaches that the at least three protrusions includes at least four protrusions [25]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least three protrusions, of the modified device of Ruddocks et al and Lee, to include at least four protrusions, as taught by Lee, as such will compress the barrel wall, thereby providing for tighter frictional engagement between the backstop and the external wall of the barrel (column 5, lines 24-27). 
	In regards to claim 5, in the modified device of Ruddocks et al and Lee, Ruddocks et al does not teach the at least four protrusions. Lee teaches that the at least four protrusions includes at least five protrusions [25]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least four protrusions, of the modified device of Ruddocks et al and Lee, to include at least five protrusions, as taught by Lee, as such will compress the barrel wall, thereby providing for tighter 
	In regards to claim 6, in the modified device of Ruddocks et al and Lee, Ruddocks et al does not teach the at least five protrusions. Lee teaches that the at least five protrusions includes at least seven protrusions [25]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least five protrusions, of the modified device of Ruddocks et al and Lee, to include at least seven protrusions, as taught by Lee, as such will compress the barrel wall, thereby providing for tighter frictional engagement between the backstop and the external wall of the barrel (column 5, lines 24-27). 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ruddocks et al, as applied to claim 13 above, and further in view of Blomquist (US 2012/0041388) and Dugand et al (US 2013/0053788).
	In regards to claim 14, Ruddocks et al teaches that the opposing surfaces include a top opposing surface and a bottom opposing surface (Figure 3C); however, Ruddocks et al does not teach that the at least one protrusion includes at least one protrusion on the top opposing surface and at least one protrusion on the bottom opposing surface. Blomquist teaches an injection device (Figures 1-8) wherein at least one protrusion includes at least one protrusion (bumps [120]) on a top opposing surface (Figure 6A). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one protrusion, of the device of Ruddocks et al, to include at least one protrusion on the top opposing surface, as taught by Blomquist, as such will ensure a snug fit of the syringe (paragraph 
	In regards to claim 15, in the modified device of Ruddocks et al, Blomquist, and Dugand et al, Ruddocks et al does not teach that the at least one protrusion on the top opposing surface includes at least two ribs on the top opposing surface and the at least one protrusion on the bottom opposing surface at least two ribs on the bottom opposing surface. Blomquist teaches that the at least one protrusion on the top opposing surface includes at least two ribs [120] on the top opposing surface (Figure 6A). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one protrusion on the top opposing surface, of the modified device of Ruddocks et al, Blomquist, and Dugand et al, to include at least two ribs on the top opposing surface, as taught by Blomquist, as such will ensure a snug fit of the syringe (paragraph [0045]). Further, Dugand et al teaches that the at least one protrusion on the bottom opposing surface at least two ribs [48’] on the bottom opposing surface (Figure 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one protrusion on the bottom opposing surface, of the modified device of Ruddocks et al, Blomquist, and .

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ruddocks et al, as applied to claim 1 above, and further in view of Sigg et al (US 2014/0012227).
	In regards to claim 21, Ruddocks et al teaches that the syringe is a pre-filled syringe (paragraph [0001]); however, Ruddocks et al does not teach the pre-filled syringe containing a medicament, as Ruddocks et al teaches the pre-filled syringe containing a lubricating agent for ophthalmic surgery (paragraph [0001]). Sigg et al teaches an injection device (Figures 1-5) wherein a syringe is a pre-filled syringe (syringe [1]) containing a medicament (medicament [20]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-filled syringe, of the device of Ruddocks et al, to contain a medicament, as taught by Sigg et al, as such will allow for treating an ocular disease selected from choroidal neovascularisation, wet age-related macular degeneration, macular edema secondary to retinal vein occlusion (RVO) including both branch RVO (bRVO) and central RVO (cRVO), choroidal neovascularisation secondary to pathologic myopia (PM), diabetic macular edema (DME), diabetic retinopathy, and proliferative retinopathy (paragraph [0043]).
	In regards to claim 22, in the modified device of Ruddocks et al and Sigg et al, Ruddocks et al does not teach a medicament. Sigg et al teaches that the medicament comprises a VEGF antagonist (paragraph [0043]). It would have been obvious to a person having ordinary skill in 
	In regards to claim 23, in the modified device of Ruddocks et al and Sigg et al, Ruddocks et al does not teach a VEGF antagonist. Sigg et al teaches that the VEGF antagonist comprises a non-antibody VEGF antagonist (paragraph [0043]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the VEGF antagonist, of the modified device of Ruddocks et al and Sigg et al, to comprise a non-antibody VEGF antagonist, as taught by Sigg et al, as such will allow for treating an ocular disease selected from choroidal neovascularisation, wet age-related macular degeneration, macular edema secondary to retinal vein occlusion (RVO) including both branch RVO (bRVO) and central RVO (cRVO), choroidal neovascularisation secondary to pathologic myopia (PM), diabetic macular edema (DME), diabetic retinopathy, and proliferative retinopathy (paragraph [0043]).
	In regards to claim 24, in the modified device of Ruddocks et al and Sigg et al, Ruddocks et al does not teach a VEGF antagonist. Sigg et al teaches that the VEGF antagonist comprises a VEGF-Trap (paragraph [0032]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the VEGF antagonist, of the modified device of Ruddocks et al and Sigg et al, to comprise a VEGF-Trap, as taught by 
	In regards to claim 25, in the modified device of Ruddocks et al and Sigg et al, Ruddocks et al does not teach a VEGF-Trap. Sigg et al teaches that the VEGF-Trap comprises an aflibercept (paragraph [0032]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the VEGF-Trap, of the modified device of Ruddocks et al and Sigg et al, to comprise an aflibercept, as taught by Sigg et al, as such will allow for treating an ocular disease selected from choroidal neovascularisation, wet age-related macular degeneration, macular edema secondary to retinal vein occlusion (RVO) including both branch RVO (bRVO) and central RVO (cRVO), choroidal neovascularisation secondary to pathologic myopia (PM), diabetic macular edema (DME), diabetic retinopathy, and proliferative retinopathy (paragraph [0043]).

Response to Arguments
Applicant's arguments filed November 2, 2021, have been fully considered but they are not persuasive:
	In regards to claim 1, Applicant argued: While Applicant does not necessarily agree with the annotation provided by the Office action, the Ruddocks reference still fails to teach or otherwise suggest at least one protrusion that, upon coupling the syringe with the backstop, is configured to engage the flange and/or the barrel to limit surface area contact between the flange nothing to limit surface area contact between the flange and/or the barrel and the inner surface as presently claimed. In fact, if the latches described in the Ruddocks reference were not present, the same amount of surface area contact between the inner surface and the flange and/or the barrel would be present. Therefore, the purported at least one protrusions (latches) do not limit surface area contact between the flange and/or the barrel and the inner surface and do not permit or promote airflow through a space between the inner surface and the syringe as presently claimed (Remarks, page 7). Examiner disagrees. Ruddocks et al teaches the at least one protrusion [64] upon coupling the syringe [20] with the backstop [32], is configured to engage the flange [30] and/or the barrel [22] to limit surface area contact between the flange and/or the barrel and the inner surface (labeled in Figure 6C above) and to permit or promote airflow through a space (labeled in Figure 6C above) between the inner surface and the syringe (Figure 6C). The at least one protrusion [64] limits the surface area contact between the barrel [22] and the inner surface by engaging the barrel against the inner surface (labeled in first copy of Figure 6C below). If the at least one protrusion [64] was not present, then portions of the inner surface indicated in the second copy of Figure 6C below could be contacted by the barrel [22] upon the barrel entering and exiting the backstop [32]. Thus, Ruddocks et al teaches the at least one protrusion [64] configured to engage the flange [30] and/or the barrel [22] to limit surface area contact between the flange and/or the barrel and the inner surface (Figure 6C).

    PNG
    media_image2.png
    542
    583
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    602
    585
    media_image3.png
    Greyscale

	
	In regards to claim 1, Applicant argued: In fact, even under the (incorrect) interpretation provided in the Office action, the protrusions still do nothing to limit surface area contact between the inner surface and the flange and/or the barrel as presently claimed:… It is clear that if the protrusions in the Ruddocks reference were not present, the amount of surface area contact between the annotated "inner surface" outline would be the exact same as when the protrusions are present. The protrusions in the Ruddocks reference do not prevent the barrel from contacting any less of the annotated outline provided in the Office action. Further, the Ruddocks reference explicitly states these protrusions serve to increase surface area contact between the barrel and the inner surface ("thus, the latches 64 enable a one-way introduction of the syringe into the receptacle 66 but prevent removal." These latches in the Ruddocks reference are retention mechanisms that promote or increase surface area contact between the components, which is the opposite of the arrangement recited in claim 1. Accordingly, because the Ruddocks reference fails to teach or otherwise suggest each and every element of independent claim 1, Applicant submits independent claim 1 (as well as those claims dependent therefrom) is novel and is in 

    PNG
    media_image2.png
    542
    583
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    602
    585
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    507
    478
    media_image4.png
    Greyscale


	In regards to claim 16, Applicant argued: However, the Head reference similarly fails to teach or otherwise suggest a protrusion configured to engage the barrel of the syringe to limit surface area contact between the syringe and the cavity surface as presently claimed (Remarks, page 9). Examiner disagrees. Head et al teaches at least one protrusion (three tabs [40] on left ones of sidewalls [34][36]) configured to engage the barrel (left one of barrels [22]) of the 
	In regards to claim 16, Applicant argued: Like the Ruddocks reference, the tabs described in the Head reference are resilient in nature such that they deform to permit the barrel of the syringe to pass by, and then return to their original configuration. The Head reference explicitly states "preferably, the tabs provide for a snap fit to securely lock the syringe 12 into the tray 10." Put differently, the tabs described in the Head reference urge or retain the syringe barrel within the respective storage cavity. As such, these tabs described in the Head reference perform the opposite function from limiting surface area contact, and instead they promote surface area contact between the syringe and the cavity surface as presently claimed. Accordingly, because the Head reference fails to teach or otherwise suggest each and every element of independent claim 16, Applicant submits independent claim 16 (as well as those claims dependent therefrom) is novel and is in condition for allowance (Remarks, page 10). Examiner disagrees. Though Head et al does teach surface area contact between the syringe (left one of syringes [12]) and the bottom of the cavity surface (labeled in Figure 3 below), this surface area contact is considered limited or reduced compared to if the entirety of the syringe and the entirety of the cavity surface contact with each other. And as the left and right sides of the syringe (left one of syringes [12]) would contact the at least one protrusion (three tabs [40] on left ones of sidewalls [34][36]), it would be expected that the left and right sides of the syringe would not contact the sidewalls [34][36], thus limiting the surface area contact between the syringe and the cavity surface to only occur at the bottom of the cavity surface (labeled in Figure 3 below), which surface area contact is considered limited or reduced compared to if the entirety of the syringe and the entirety of the cavity surface contact with each other. If the at least one protrusion (three tabs [40] on left ones 

    PNG
    media_image5.png
    684
    823
    media_image5.png
    Greyscale

	In regards to claim 19, Applicant argued: As previously noted with respect to claim 16, the Head reference fails to teach or otherwise suggest these claim elements, and as such, Applicant submits independent claim 19 (as well as those claims dependent therefrom) is novel and is in condition for allowance (Remarks, page 11). Examiner disagrees and maintains the rejection of claim 19 for the same reasons as provided above with respect to claim 16.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783